Case 3:18-cr-01306-MMA Document 220 Filed 01/06/21 PageID.1115 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  Case No. 18cr1306-MMA
12                       Plaintiff,
                                                ORDER GRANTING DEFENDANT’S
13         v.                                   UNOPPOSED MOTION TO
                                                CONTINUE SELF-SURRENDER
14                                              DATE
15   OMAR GONZALEZ-RAMIREZ,                     [Doc. No. 219]
16                       Defendant.
17
18         Upon due consideration, good cause appearing, the Court GRANTS
19   Defendant Omar Gonzalez-Ramirez’s unopposed motion to continue his self-
20   surrender date. Accordingly, the Court ORDERS that Defendant must surrender
21   to the United States Marshal for this district or at the designated institution by
22   12:00 p.m. on March 18, 2021. The Court VACATES the status hearing
23   previously scheduled for January 25, 2021 and RESETS the status hearing for
24   March 24, 2021 at 2:00 p.m. in Courtroom 3D.
25         IT IS SO ORDERED.
26   DATED: January 6, 2021
                                                     HON. MICHAEL M. ANELLO
27                                                   United States District Judge
28
